Filed 1/12/21 In re K.T. CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

In re K.T. et al., Persons Coming                              B304405
Under the Juvenile Court Law.
                                                               (Los Angeles County Super.
LOS ANGELES COUNTY                                             Ct. No. 19CCJP03785-A-B)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A. J.,

         Defendant and Appellant.

     APPEAL from an order of the Superior Court of Los
Angeles County, Victor G. Viramontes, Judge. Affirmed.

      Paul A. Swiller, under appointment by the Court of Appeal,
for Defendant and Appellant.
     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Aileen Wong, Senior Deputy County
Counsel, for Plaintiff and Respondent.
                   ________________________________

       Mother appeals from the juvenile court’s assertion of
jurisdiction over her 15-year-old son and 10-year-old daughter, as
well as the court’s order removing them from her custody. She
contends substantial evidence does not support the findings that
she neglected son’s mental health, or that this neglect placed her
children at risk. We disagree and affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       In May 2019, son told a school counselor he heard voices
that told him to harm students. Son was admitted to the hospital
on an involuntary hold. He reported struggling with “command
hallucinations” several times a day, and said he had tried to
strangle his sister in February 2019. A year earlier, son had also
attempted suicide. He was diagnosed with bipolar disorder and
psychosis, and prescribed psychiatric medications. After a six-
day stay, son was released. Mother refused any medications for
son upon discharge.
       A social worker for the Department of Children and Family
Services (Department) interviewed son who said he heard
“voices” telling him to stab the “kids at school” who had bullied
him. The voices “were torturing his brain,” and he “did not know
what to do about it.” When asked why he was going to stab the
bullies, son said that “they have to feel pain.” Daughter told the
social worker that son had choked her, and only stopped when
mother intervened.




                                2
       In early June 2019, a social worker spoke with mother
about obtaining mental health services for son. Mother said that
son was “fine,” and his feelings about hurting other students
were an “appropriate” response because those students had
bullied him. Mother refused to allow the social worker to meet
with the children, and refused to allow son to participate in
services through the Department.
       Several employees at the hospital stated that mother did
not follow through with obtaining mental health care for son. A
psychologist reported that mother did not enroll son in services
the week he was released, and that she had given son psychiatric
medication that had been prescribed for her. A social worker
stated that mother had not returned her calls about scheduling
an appointment to connect son with mental health services. A
case manager said the hospital was unable to link son with
mental health services because mother refused to provide her
with an address. Mother denied son had any mental health
issues, and refused medication.
       On June 14, 2019, the Department filed a petition alleging
mother neglected son by failing to enroll him in recommended
health care services and providing him with unprescribed
medication. Mother’s alleged neglect placed son and daughter at
risk of serious physical harm under Welfare and Institutions
Code section 300, subdivisions (b) and (j).1 Due to mother’s
unwillingness to allow the Department access to the minors, the
court issued protective custody warrants for the children.



1     All further statutory references are to the Welfare and
Institutions Code.




                                3
       At the detention hearing, mother refused to disclose her
children’s location. The court held her in contempt. Two days
later, the children were found in maternal grandmother’s care,
and taken into protective custody. The court detained son and
daughter in separate foster homes, and ordered monitored
visitation for mother.
       Over the next several months, the children engaged in
therapy at the homes of their foster parents. Mother told
daughter not to talk to therapists because they were “ ‘the
Devil,’ ” and instructed both children to “stay emotionless” in
connection with this case. Mother told the social worker she
would not consent to “any therapy” for children and refused to
sign the consent forms for son to receive Regional Center
services. She also made unannounced visits to the children at
their schools.
       At the jurisdiction hearing in January 2020, mother
testified that she did not believe son had a mental illness but that
he was just “tired” of being bullied. She acknowledged that son
heard voices, but stated she was able to help him manage those
voices using spirituality, breathing exercises, and sage. Mother
did not believe in using psychiatric medication for mental illness.
When asked if she would comply with court orders, she
responded, “Yes, if they met me halfway, absolutely.” When
asked if she would comply with a doctor’s recommendation that
son take prescribed medications, mother said, “it depends” on
whether she agreed with the recommendation and “if it didn’t go
against our religious practices.”
       The court sustained the petition’s allegations of medical
neglect, and removed the children from mother’s custody. The




                                 4
court ordered reunification services and monitored visitation for
mother. Mother timely appealed.
                             DISCUSSION
1.     Motion to Dismiss
       The Department argues that mother’s appeal is barred by
the disentitlement doctrine because she repeatedly violated
juvenile court orders.
       “Under the disentitlement doctrine, a reviewing court has
the inherent discretionary power to dismiss an appeal when the
appellant has refused to comply with trial court orders. The
doctrine thus ‘prevents a party from seeking assistance from the
court while that party is in an attitude of contempt to legal orders
and processes of the court’ and ‘ “may be applied when the
balance of the equitable concerns make it a proper sanction.” ’
[Citation.] . . . ‘In dependency cases the doctrine has been
applied only in cases of the most egregious conduct by the
appellant that frustrates the purpose of dependency law and
makes it impossible for the court to protect the child or act in the
child’s best interests’ [citation].” (In re A.G. (2012) 204
Cal.App.4th 1390, 1399.)
       Here, the Department points to mother’s repeated refusal
to follow court orders, her initial refusal to disclose her children’s
whereabouts for two days, her discussion of the case with the
children despite the court’s admonition not to do so, and evidence
she visited the children at school in violation of the monitored
visitation order. Although it is a close call, we exercise our
discretion not to invoke the disentitlement doctrine and, instead,
address the merits of the appeal. (In re A.G., supra, 204
Cal.App.4th at p. 1399; cf. In re E.M. (2012) 204 Cal.App.4th 467
[applying the disentitlement doctrine to the mother’s appeal




                                  5
when despite knowing that the stepfather had sexually abused
her daughter, mother absconded with all of her children and their
stepfather to Mexico for over two years during a pending
dependency proceeding].)
2.     Substantial Evidence Supports the Jurisdiction
       Findings
       Mother contends insufficient evidence supports the juvenile
court’s finding that son and daughter are persons described by
section 300, subdivision (b)(1). Under that subdivision, a child
falls within the court’s jurisdiction when the “child has suffered,
or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent or guardian to adequately supervise or protect
the child . . . . ” (§ 300, subd. (b)(1).) “ ‘In reviewing the
jurisdictional findings . . . , we look to see if substantial evidence,
contradicted or uncontradicted, supports them.’ ” (In re R.T.
(2017) 3 Cal.5th 622, 633.)
       Mother argues there is no substantial evidence of medical
neglect because she “recognized” son “required mental health
treatment,” and, due to her efforts, son had seen a therapist on
several occasions. She further points to her testimony that she
would seek mental health treatment for son and would be
amenable to him taking medication.
       Mother selectively cites from the record to support her
argument. The record shows that mother repeatedly denied that
son had a mental illness, and justified his violent feelings toward
other students as “appropriate.” Although son initially spoke
with a therapist a few times, mother resisted subsequent
attempts to provide son with mental health treatment. She
rebuffed efforts by the hospital to coordinate mental health care




                                  6
services for him when he was released, and told the Department
social worker she would not consent to therapy. She also refused
to accept medication prescribed to son at the hospital, and was
equivocal at the jurisdiction hearing on whether she would
comply with a doctor’s recommendation that son take medication.
Finally, she did not follow up with obtaining son mental health
treatment when he was discharged from the hospital into her
care.
       Mother’s failure to obtain necessary mental health
treatment for son constituted substantial evidence she did not
adequately protect her children. Combined with son’s violent
behavior toward himself and his sister and his thoughts about
stabbing schoolmates, there was substantial evidence of a
substantial risk of serious physical harm to both son and
daughter. Because the court’s finding under section 300,
subdivision (b)(1) was sufficient to sustain jurisdiction over both
children, we need not consider whether the other grounds for
jurisdiction were supported by the evidence. (See In re Alexis E.
(2009) 171 Cal.App.4th 438, 451 [“When a dependency petition
alleges multiple grounds for its assertion that a minor comes
within the dependency court’s jurisdiction, a reviewing court can
affirm the juvenile court’s finding of jurisdiction over the minor if
any one of the statutory bases for jurisdiction that are
enumerated in the petition is supported by substantial
evidence”].)
3.     Substantial Evidence Supports the Removal Order
       Mother contends the juvenile court also erred in removing
son and daughter from her custody because there was no threat
to their safety and reasonable means were available to protect
the children short of removal.




                                  7
       A juvenile court may remove a dependent child from a
parent’s custody when it finds by clear and convincing evidence
that “[t]here is or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of
the minor if the minor were returned home, and there are no
reasonable means by which the minor’s physical health can be
protected without removing the minor from the minor’s
parent’s . . . physical custody.” (§ 361, subd. (c)(1).) “ ‘A removal
order is proper if it is based on proof of parental inability to
provide proper care for the minor and proof of a potential
detriment to the minor if he or she remains with the parent.
[Citation.] The parent need not be dangerous and the minor need
not have been actually harmed before removal is appropriate.
The focus of the statute is on averting harm to the child.
[Citations.]’ ” (In re Noe F. (2013) 213 Cal.App.4th 358, 367.) We
review the removal order for substantial evidence in light of the
clear and convincing evidence standard. (Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1005.)
       Mother first argues there was no danger to the children’s
safety in her custody: she acknowledged son needed help, took
“steps to address his needs by searching out therapeutic services
for him,” and testified that she would ensure he received mental
health treatment. However, as we have already detailed, there is
substantial evidence mother did not take adequate steps to
obtain mental health care for son, and was equivocal as to
whether she would ensure he received this treatment in the
future. Considered with son’s violent behavior toward himself
and his sister, substantial evidence supported the court’s finding
there was a substantial danger to the children’s health, safety
and well-being if they were left in mother’s care.




                                 8
        Mother also argues reasonable alternatives to removal
existed: the juvenile court could have mandated compliance with
a mental health treatment plan for son, “forced” mother to allow
the Department access to the children, and ordered the
Department to “seek updates from the children and the service
providers more frequently than in a typical case to ensure that
[son and daughter] were receiving appropriate care.” However,
all of these plans required mother to cooperate with the
Department and comply with court orders which the record
showed she had been unwilling to do. The evidence supported
the court’s determination that removal was warranted.2
                          DISPOSITION
        The Department’s motion to dismiss is denied. The
jurisdiction findings and disposition order are affirmed.



                                         RUBIN, P. J.
WE CONCUR:



           MOOR, J.



           KIM, J.




2    The Department’s request to dismiss its cross-appeal is
granted.


                               9